ON MOTION NOR REHEARING.
Rombauer, P. J.
An elaborate motion for rehearing has been filed in this cause, which is seemingly well supported by a citation of authorities from many states. Eor the reason hereinafter stated, we must decline to take issue with the mover on any point advanced by him, except one.
The mover says that the decision of this court, holding that the allowance of a claim by an assignee operates to merge the original cause of action ágainst the assignor and bars a suit on the original demand, has been a great surprise to the profession, and that it is the first time that any court has so held.
In the cases of Eppright v. Kauffman, 90 Mo. 25, and Roan v. Winn, 93 Mo. 503, which are both cited in the foregoing opinion, the supreme court ruled, in so many words, that the decision of an assignee is a judgment “having all the force, effect and conclusive attributes of a judgment.” The constitution of this state provides that the last previous rulings of the supreme court on any question of law or equity shall, in all cases be controling authority in the courts of appeals. It is not for us to analyze the merits of such rulings. Our duty is fulfilled when we follow them and carry them to their logical and unavoidable consequences.
This is all we have attempted to do in the foregoing opinion. It would be folly to say that an assignee’s allowance is a judgment having all the force, effect and conclusive attributes of any other judgment, and yet hold that the account is not merged in such judgment.
Motion for rehearing is denied.
All concur.